CLARK, Judge,
concurring.
The subject case, a straightforward contest over modification of child support and custody provisions in a dissolution decree, demonstrates the extreme to which the bench and bar have indulged litigious spouses who utilize the judicial machinery to perpetuate their marital discord. In the opinion of the author, imposition of restraint on these excesses is long overdue.
The genesis of the controversy was the wife’s demand that contribution of the husband to the support of the children be increased commensurate with their needs and his means which had altered since the decree was entered. As the principal opinion points out, the husband’s beneficial income in 1980 was at least $180,000 per year and, with perquisites, substantially more. That amount was approximately double what he had received in 1978 when the decree of dissolution was entered. Justification for an increase in child support, further warranted by discontinuance of maintenance to the wife on her remarriage, was not debatable, only the amount.
In place of meeting the question of appropriate amount of child support on the merits of that issue, the husband countered by seeking a contempt citation against the wife for not meeting the visitation requirements of the decree and he also moved to transfer custody of the children from the wife. The custody and visitation questions were resolved against the husband and in the appeal, no claim of any error in that result is lodged. In fact, the record justifies the conclusion that the countermoves made by the husband in the trial court were tactically defensive.
Joinder of contest on the modification motions was accompanied by an extravagant overutilization of lawyers’ services during some fourteen months thereafter, ostensibly in preparation for trial. The wife was represented by attorneys in Mob-erly who, as the case progressed, deemed it necessary to associate additional counsel from Fulton. These efforts culminated in a two day trial and this appeal. We have only the fee charges and time records of the wife’s attorneys and then, only through the first day of trial, but their services are billed on the basis of more than 300 hours time devoted exclusively to preparation and presentation of the motion to increase child *905support and defense of the motion to change custody.
The record suggests that the husband’s attorneys were no less active, and moreover, expenses were also incurred for outside professional consultants. Conservatively estimated, the fees and expenses for both parties engendered by the modification motion have now exceeded $40,000.00.
The principal opinion holds the allowance made by the trial court to the wife as the husband’s contribution to her attorney fees was an abuse of discretion. The amount is reduced by one-fourth and the result is held to be a reasonable attorney fee. While I concur in the result in the case and take no issue with the necessity to resolve the appeal on the basis adopted, I am compelled to express my opinion that the fee is not reasonable in the sense that on no rational basis could more than 300 hours of time be justified in preparation and presentation of the motions at issue in this case.
The opinion in Murphy v. Grisham, 625 S.W.2d 215 (Mo.App.1981) points out that in determining the value of legal services, time spent is only one element and it may be a minor one. Other considerations include the nature and importance of the litigation, the amount of money involved and the degree of professional skill required to render the service. By all of these measures, except time spent, the subject case does not justify allowance of the wife’s attorney fees even in the reduced amount set in the principal opinion. If, however, counsel continue to participate and encourage improvident contentiousness in litigation and if the courts reward that endeavor by fees such as are involved here, the practice will continue and the profession and the judiciary will be diminished accordingly.